FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHANIE O’CONNOR,                              No. 12-16795

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00915-LRH-
                                                 VPC
  v.

BANKUNITED, a federally Chartered                MEMORANDUM*
saving Bank, as successor in interest to
BankUnited, FSB; NATIONAL
DEFAULT SERVICING
CORPORATION,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Stephanie O’Connor appeals pro se from the district court’s judgment

dismissing her diversity action arising from foreclosure proceedings. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the existence of subject

matter jurisdiction. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002). We

affirm.

      The district court had subject matter jurisdiction because, contrary to

O’Connor’s contention, the amount in controversy was satisfied. See 28 U.S.C.

§ 1332 (setting forth requirements for diversity jurisdiction); Chapman v. Deutsche

Bank Nat’l Trust Co., 651 F.3d 1039, 1045 n.2 (9th Cir. 2011) (per curiam) (in an

action seeking injunctive relief, the “amount in controversy is measured by the

value of the object of the litigation” (citation and internal quotation marks

omitted)).

      O’Connor does not challenge the district court’s dismissal for failure to

prosecute. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review

only issues which are argued specifically and distinctly in a party’s opening

brief.”). We do not consider O’Connor’s challenges to the district court’s

interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996)

(after dismissal for failure to prosecute, interlocutory orders are not appealable

regardless of whether the failure to prosecute was purposeful). We also do not

consider arguments and allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).


                                           2                                    12-16795
      Appellees’ request for attorney’s fees, set forth in their answering brief, is

denied.

      AFFIRMED.




                                           3                                    12-16795